Giffin, J.
This was an action for damages for personal injury sustained through the negligence of the city in maintaining a water plug in an un-cafe condition, and over which plaintiff stumbled and fell. Plaintiff in error claims there is no proof that McMillan street, the alleged place of the accident, is within the city of Cincinnati. While it is true that no witness testifies directly that McMillan street is in Cincinnati, yet the record as a vidiole clearly shows that such is the fact.
There was'no error in excluding inquiry as to water plugs generally throughout the city. The issue was as to a particular one on McMillan street, and the condition of others, or a custom in placing them, was not relevant to the condition of this one at a certain time.
The amendment of sec. 5298, Rev. Stat., 93 O. L., providing for a general exception to the charge of a court to a jury, does not affect pending actions. Section 79, Rev. Stat.
Judgment affirmed.